Dunbar, J.
(dissenting).— I concur in what is said by Chief Justice Hoyt, in regard to the responsibility of defendant Huston, but I think the allegation above quoted is sufficient to put defendant Kakelty upon his answer. This kind of a charge is frequently not susceptible of an allegation more specific than was made in this case. It is certainly not necessary to set out the conversation between the conspirators; for that is purely evidentiary. It is alleged that they agreed to defraud the plaintiff, and the manner of defrauding, nothing more, should be required. For this reason I dissent from the disposition of this case made by the majority. The judgment should be reversed as to both.